In view of the appeal brief filed on 01/31/2020, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ALISON L HINDENLANG/           Supervisory Patent Examiner, Art Unit 1741                                                                                                                                                                                             
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 40 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The added limitation of claim 40, the polybutene having an average molecular weight of 1,000 to 4,000, is already present in claim 24, which claim 40 depends on.  Appellant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24-26, 29, and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US-20130048180) in view of Hirose (U.S. Patent No. 7666472) and Tanno (US-20100307655), as evidenced by “JXTG Nippon oils and energy product details for polybutene” as viewed at https://www.noe.jxtg-group.co.jp/english/products/chemical/n_polybutene.html. In the interest of clarity, “JXTG Nippon oils and energy product details for polybutene” will further be referred to as Nippon.
Regarding claim 24, Song teaches:
A sealant tire, comprising a porous sound-absorbing material ([0036]; Fig. 1, #3) attached to the inner side of an innerliner through a sealant layer ([0034]; Fig. 1, #2), the sealant layer comprising 1 to 30 parts by weight of an inorganic filler per 100 parts by weight of butyl rubber ([0014]; [0020]), 

Song does not teach:
the sealant layer further comprising polybutene and a quinonedioxime compound, 
wherein the polybutene has an average molecular weight of 1,000 to 4.000, and
wherein the difference in width between the porous sound-absorbing material and the sealant layer is 1 to 40 mm.

However, Hirose, in a similar field of endeavor, sealing material for a pneumatic tire, teaches:
the sealant layer (Col. 1, lines 12-24) further comprising polybutene (Col. 2, lines 26-46) and a quinonedioxime compound (Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the sealant layer of Song to incorporate the teachings of Hirose and include the sealant layer from Hirose. The purpose, as stated by Hirose, being because Hirose discloses it is a sealing material for the same intended purpose, which is that it is easy to apply and applies evenly (Col. 1, lines 5-10).

Hirose does not disclose the high and low molecular weight polybutenes but as evidenced by Nippon the high molecular weight polybutene, HV-1900, used by Hirose has a molecular weight of 2900.

prima facie case of obviousness exists, in re Wertheim, 541 F.2d 257,191 U5PQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Or. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Or. 1997).

Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely dose. Titanium Metals Corp. of America v. Banner, ITS F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
	
Song in view of Hirose does not teach:
wherein the difference in width between the porous sound-absorbing material and the sealant layer is 1 to 40 mm.

However, Tanno, in a similar field of endeavor, a pneumatic tire with a sealant layer, teaches:
a sealant layer of 160 mm and sound absorbing layer of 130 mm [0046], which have a difference of 30 mm, and more generally discloses the absorbing layer has a width 50~95% of the width of the sealant layer. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealant and sound-absorbing layer of Song in view of Hirose to incorporate the teachings of Tanno and have them be different widths, as described by Tanno. The purpose, as stated by Tanno, being because during 

Regarding claim 25, Song in view of Hirose and Tanno teaches the limitations of claim 24, which claim 25 depends on. Song further teaches:
the inorganic additive is selected from the group consisting of carbon black, silica, calcium carbonate, calcium silicate, magnesium oxide, aluminum oxide, barium sulfate, talc, and mica and mixtures thereof ([0016]), thus even upon modification of Song with the sealant material of Hirose one skilled in the art would recognize these alternate materials are a simple substitution for the carbon silica.

Regarding claim 26, Song in view of Hirose and Tanno teaches the limitations of claim 24, which claim 26 depends on. Song further teaches:
the tire size is 235/45RI7 ([0062]), the thickness of the porous sound-absorbing material 1 to 15 mm, being shown as 8 mm in one of the examples ([0061]), and the width is 100-120% of the width of a tire tread part ([0037]). From the tire size, the cross-sectional height of the tire is 105.75 mm, and the 8-mm thickness of the porous sound-absorbing material (Fig. 1, #3) is 7.6% with respect to the cross-sectional height of the tire. Since the width of the porous sound-absorbing material 3 is 100-120% of the width of the tire tread part, the 

Regarding claim 29, Song in view of Hirose and Tanno teaches the limitations of claim 24, which claim 29 depends on. Song further teaches:
wherein the porous sound-absorbing material has a substantially constant width and a substantially constant cross-sectional shape ([0037]; Fig. 2, #3).

Regarding claim 39, Song in view of Hirose and Tanno teaches the limitations of claim 24, which claim 39 depends on. Song further teaches:
wherein the sealant layer comprises, per 100 parts by weight of the butyl rubber, 1 to 10 parts by weight of a cross-linking agent ([0014]).

Hirose further teaches:
wherein the sealant layer comprises 100 to 400 parts by weight of the polybutene per 100 parts by weight of the butyl rubber (Col. 2, lines 26-46).

Regarding claim 40, Song in view of Hirose and Tanno teaches the limitations of claim 24, which claim 40 depends on. Claim 40 is rejected as seen above in claim 24, using Hirose as evidenced by Nippon.

Regarding claim 41, Song in view of Hirose and Tanno teaches the limitations of claim 24, which claim 41 depends on. Song further teaches:
wherein the sealant layer has a thickness of 1 to 4 mm ([0017]).

Claims 27-28 and 30-37 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US-20130048180) in view of Hirose (U.S. Patent No. 7666472) and Tanno (US-20100307655), as applied to claim 24 above, and further in view of Yukawa (US-201000276049).
Regarding claim 27, Song in view of Hirose and Tanno teaches the limitations of claim 24, which claim 27 depends on, but does not teach the specific gravity of the porous-sound absorbing material, however, Yukawa, in a similar field of endeavor, a pneumatic tire with a noise reducer, teaches:
wherein the porous sound-absorbing material has a specific gravity of 0.005 to 0.06 ([0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sound-absorbing layer of Song in view of Hirose and Tanno to incorporate the teachings of Yukawa and make it have a specific gravity of 0.005 to 0.06. The purpose, as stated by Yukawa, being suppress deterioration of the tire balance, and can increase porosity, thereby improving excellent sound absorbability ([0040], lines 14-16).

Regarding claim 28, Song in view of Hirose and Tanno teaches the limitations of claim 24, which claim 28 depends on, but does not teach the porous sound-absorbing 
wherein the porous sound-absorbing material is a polyurethane sponge ([0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sound-absorbing layer of Song in view of Hirose and Tanno to incorporate the teachings of Yukawa and have it made of a polyurethane sponge. The purpose, as stated by Yukawa, being suppress deterioration of the tire balance, and can increase porosity, thereby improving excellent sound absorbability ([0040], lines 14-16).

Regarding claim 30, Song in view of Hirose and Tanno teaches the limitations of claim 24, which claim 30 depends on, but does not teach the porous sound-absorbing material being discontinuous, however, Yukawa, in a similar field of endeavor, a pneumatic tire with a noise reducer, teaches:
wherein the porous sound-absorbing material is discontinuous ([0038]; Figs. 2-4, #8), the points of discontinuity being referred to as butt-joint faces.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sound-absorbing layer of Song in view of Hirose and Tanno to incorporate the teachings of Yukawa and have it be discontinuous. The purpose, as stated by Yukawa, being that portability as a part and ease of storage can be improved ([0038], lines 8-9), and so that any separation at the butt-joint face does not occur ([0048], lines 23-24).

Regarding claim 31, Song in view of Hirose, Tanno, and Yukawa teaches the limitations of claim 30, which claim 31 depends on. Yukawa further teaches:
wherein the porous sound-absorbing material has one discontinuity ([0038]; Figs. 2-4, #8).

Regarding claim 32, Song in view of Hirose, Tanno, and Yukawa teaches the limitations of claim 30, which claim 32 depends on. Yukawa further teaches:
wherein the discontinuous ends of the porous sound-absorbing material are overlapped ([0038], [0048] – [0050]; Figs. 2-4, #8).

Regarding claim 33, Song in view of Hirose, Tanno, and Yukawa teaches the limitations of claim 30, which claim 33 depends on. Yukawa further teaches:
wherein the gap length between the discontinuous ends of the porous sound-absorbing material is 80 mm or less ([0068]).

Regarding claim 34, Song in view of Hirose, Tanno, and Yukawa teaches the limitations of claim 30, which claim 34 depends on. Yukawa further teaches:
Wherein the porous sound-absorbing material has two discontinuities (Fig. 11). 
Claim 34 has not defined the shorter sound absorbing material and longer absorbing material however, the portions may be defined. Yukawa discloses the 

MPEP 2144.05 states, in re Rose, 220 F.2d 459, 105 U5PQ237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ. 143 (CCPA 1976) ("mere scaling up of a prior art-process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.}.

in Gardner v, TECSyst., inc„ 725 F.2d 1338, 220 USP0777 {Fed.Cir. 1984), cert, denied, 469 U.S, 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct, from the prior art device.

Having at least one longer piece (12) and one shorter piece (12) to form the desired full noise reducer of Song would not produce any unexpected results because Yukawa discloses forming the full noise reducer from smaller pieces to 

Although, Yukawa appears to depict evenly cut portions (12) of the noise reducer (7) it would be an obvious alternative to one skilled in the art to form the noise reducer of Song in view of Hirose, Tanno, and Yukawa out of any size cut portions (12) as long as the portions are more easily portable as taught by Yukawa ([0038], lines 8-9).

Regarding claim 35, Song in view of Hirose and Tanno teaches the limitations of claim 24, which claim 35 depends on, but does not teach the circumferential end face of the sound-absorbing material being substantially perpendicular to the inner surface of a tread of the tire, however, Yukawa, in a similar field of endeavor, a pneumatic tire with a noise reducer, teaches:
wherein the circumferential end face of the porous sound-absorbing material is substantially perpendicular to the inner surface of a tread of the tire ([0038]; Figs. 8b and 8c, #8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sound-absorbing layer of Song in view of Hirose and Tanno to incorporate the teachings of Yukawa and have the circumferential end face of the sound-absorbing material being substantially perpendicular to the inner surface of a tread of the tire. The purpose, as stated by Yukawa, being that portability as a part and ease of storage can be improved ([0038], 

Regarding claim 36, Song in view of Hirose and Tanno teaches the limitations of claim 24, which claim 36 depends on, but does not teach the circumferential end face of the porous sound-absorbing material makes an angle of 10° to 80° with the inner surface of a tread of the tire, however, Yukawa, in a similar field of endeavor, a pneumatic tire with a noise reducer, teaches:
wherein the circumferential end face of the porous sound-absorbing material makes an angle of 10° to 80° with the inner surface of a tread of the tire ([0038], [0048] – [0050]; Figs. 2-4, #8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sound-absorbing layer of Song in view of Hirose and Tanno to incorporate the teachings of Yukawa and the circumferential end face of the porous sound-absorbing material makes an angle of 10° to 80° with the inner surface of a tread of the tire. The purpose, as stated by Yukawa, being that portability as a part and ease of storage can be improved ([0038], lines 8-9), and so that any separation at the butt-joint face does not occur ([0048], lines 23-24).

Regarding claim 37, Song in view of Hirose and Tanno teaches the limitations of claim 24, which claim 37 depends on, but does not teach wherein one or two taper angles of the circumferential end face of the porous sound- absorbing material relative to the inner surface of a tread of the tire are formed in the discontinuous end of the 
wherein one or two taper angles of the circumferential end face of the porous sound- absorbing material relative to the inner surface of a tread of the tire are formed in the discontinuous end of the porous sound-absorbing material. ([0038], [0048] – [0050]; Figs. 2-4, #8). Where no direction has been defined, a single angle is considered at least one taper, Yukawa further discloses the width of the noise reducer may be tapered toward an inside in the tire radial direction ([0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sound-absorbing layer of Song in view of Hirose and Tanno to incorporate the teachings of Yukawa and have one or two taper angles of the circumferential end face of the porous sound- absorbing material relative to the inner surface of a tread of the tire are formed in the discontinuous end of the porous sound-absorbing material. The purpose, as stated by Yukawa, being that portability as a part and ease of storage can be improved ([0038], lines 8-9), and so that any separation at the butt-joint face does not occur ([0048], lines 23-24).

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Song (US-20130048180) in view of Yoshimi (US-20150000813), Hirose (U.S. Patent No. 7666472), and Tanno (US-20100307655).
Regarding claim 47, Song teaches:
A sealant tire, comprising: a porous sound-absorbing material ([0036]; Fig. 1, #3) attached to the inner side of an innerliner through a sealant layer ([0034]; Fig. 1, #2), the sealant layer comprising 1 to 30 parts by weight of an inorganic filler per 100 parts by weight of butyl rubber ([0014]; [0020]), and the sealant layer further comprises, per 100 parts by weight of the butyl rubber, 1 to 10 parts by weight of a cross-linking agent ([0014]);
wherein the inorganic filler is at least one selected from the group consisting of carbon black, silica, calcium carbonate, calcium silicate, magnesium oxide, aluminum oxide, barium sulfate, talc, and mica ([0016]); and
the tire size is 235/45RI7 ([0062]), the thickness of the porous sound-absorbing material 1 to 15 mm, being shown as 8 mm in one of the examples ([0061]), and the width is 100-120% of the width of a tire tread part ([0037]). From the tire size, the cross-sectional height of the tire is 105.75 mm, and the 8-mm thickness of the porous sound-absorbing material (Fig. 1, #3) is 7.6% with respect to the cross-sectional height of the tire. Since the width of the porous sound-absorbing material 3 is 100-120% of the width of the tire tread part, the matter described is equivalent to the cross-sectional area of the porous sound-absorbing material 3 being within a range of 0.4-15% with respect to the area of the cross-sectional cavity of the tire mounted on a rim.

Song does not teach:
wherein the sealant layer comprises 100 to 400 parts by weight of the polybutene per 100 parts by weight of the butyl rubber;
wherein the cross-linking agent is a quinonedioxime compound; and
wherein the difference in width between the porous sound-absorbing material and the sealant layer is 1 to 40 mm.

However, Hirose, in a similar field of endeavor, sealing material for a pneumatic tire, teaches:
wherein the sealant layer comprises 100 to 400 parts by weight of the polybutene per 100 parts by weight of the butyl rubber (Col. 2, lines 26-46); and
the sealant layer (Col. 1, lines 12-24) further comprising a quinonedioxime compound (Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealant layer of Song to incorporate the teachings of Hirose and include the polybutene and quinonedioxime from Hirose. The purpose, as stated by Hirose, being because Hirose discloses it is a sealing material for the same intended purpose, which is that it is easy to apply and applies evenly (Col. 1, lines 5-10).

Song in view of Hirose does not teach:
wherein the cross-linking agent is a quinonedioxime compound; and
wherein the difference in width between the porous sound-absorbing material and the sealant layer is 1 to 40 mm.


wherein the cross-linking agent is a quinonedioxime compound ([0112] – [0114]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealant layer of Song in view of Hirose to incorporate the teachings of Yoshimi and have the quinonedioxime be the cross-linking agent. The purpose, as stated by Yoshimi, being that with the cross-linking agent excellent adhesion level in a residual adhesion evaluation method to rubber can be obtained ([0114], lines 18-19).

Song in view of Hirose and Yoshimi does not teach:
wherein the difference in width between the porous sound-absorbing material and the sealant layer is 1 to 40 mm.

However, Tanno, in a similar field of endeavor, a pneumatic tire with a sealant layer, teaches:
a sealant layer of 160 mm and sound absorbing layer of 130 mm [0046], which have a difference of 30 mm, and more generally discloses the absorbing layer has a width 50~95% of the width of the sealant layer. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealant and sound-absorbing layer of Song in view of Hirose and Yoshimi to incorporate the teachings of Tanno and have 

Response to Arguments
The arguments filed 01/31/2020, regarding claims 41 and 47 have been fully considered and they are persuasive. 
Regarding claim 41, the rejection was missing in the previous action, therefore finality has been withdrawn and a rejection for claim 41 has been added above.
Regarding claim 47, see the appeal brief, page 18 filed 01/31/20, with respect to the rejection of claim 47 under Song (US-20130048180) in view of Hirose (U.S. Patent No. 7666472) and Tanno (US-20100307655) have been fully considered and are persuasive, as the rejection did not teach the limitation that quinonedioxime is the cross-linking agent. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Song (US-20130048180) in view of Yoshimi (US-20150000813), Hirose (U.S. Patent No. 7666472), and Tanno (US-20100307655). The rest of the arguments regarding claim 47 are not persuasive for reasons that will be shown below in the responses to arguments regarding claims 24, 25, and 26, as claim 47 is a combination of those three claims with the added limitation that quinonedioxime is the cross-linking agent.


The rest of the arguments filed 01/31/2020 have been fully considered but they are not persuasive. 

A1a:
Regarding the first argument, on pages 11-12 of the appeal brief filed 01/31/2020, under section A1a, appellant argues that it makes no sense to suggest that the width of the sealant layer of Song would be wider than the width of the porous-sound absorbing material to which it is being applied, which is the modification that Tanno was used to make in the final rejection. Therefore, the appellant concludes with the argument that the modification made by the examiner of Song in view of Tanno in order to teach the limitation of the sound absorbing layer and sealant layer having different widths is improper because it does not address how one of ordinary skill in the art would be motivated to modify Song in view of Tanno.
This argument is not persuasive, as Song never teaches away from the combination, simply stating that it is preferable for the sealant layer and sound-absorbing layer to have similar widths, and Tanno provides explicit motivation to make the combination and the advantage of having the sealant layer be wider than the sound-absorbing layer. The motivation being that it makes it possible to maintain excellent puncture seal performance by the sealant layer ([0017]), as is stated in the final rejection on pages 4-5. 

Regarding appellant’s next argument, on page 12 of the appeal brief filed 01/31/2020, under section A1a, appellant argues that Tanno teaches away from the combination with Song as Tanno teaches that if the width of the sound absorbing layer is more than 95% of the width of the sealant layer, the tire will run into the problem of increased weight. Appellant argues that this teaching teaches away from using Tanno to modify Song since Song teaches the sealant layer and the sound absorbing layer having the same width.
This argument is not persuasive, as Tanno does not properly teach away from the combination with Song. Tanno states that it is preferable for the two widths to not be too similar, which does not constitute a proper teaching away. Furthermore, this argument is irrelevant since the relative widths of the sealant layer and sound-absorbing layer from Song are being replaced with the relative widths from Tanno, as seen in the final rejection on pages 4-5. Therefore there is no issue with contradictory limitations from Song and Tanno as the relative widths from Song are not being combined with the relative widths from Tanno, they are being replaced by the relative widths from Tanno.

Regarding appellant’s next argument, on page 12 of the appeal brief filed 01/31/2020, under section A1a, appellant argues that since Song already addresses issue of spreading of sealant caused by centrifugal force generated during tire rotation in paragraph [0049], there is no proper rationale to modify the width of the sealant layer in song according to the teaching of Tanno, as the motivation used from Tanno relates to the issue of the spreading of sealant.
This argument is not persuasive, as just because Song also addresses the problem of spreading of sealant does not mean one of ordinary skill in the art would not be motivated by a further reduction of spread of the sealant fluid or by the excellent puncture seal performance that Tanno provides to make the modification of the relative widths from Tanno to the relative widths of Song. The combination would still have been obvious to one of ordinary skill in the art, furthermore since they both are addressing the same problem, it would make sense for one of ordinary skill in the art to look to Tanno in order to modify Song and further address the problem.

Regarding appellant’s next argument, on page 13 of the appeal brief filed 01/31/2020, under section A1a, appellant argues that the motivation that is provided in the final rejection for the modification of Song by Tanno would require one to not only modify the sealant and sound absorbing layers from Song, but also add the barrier layer from Tanno since the barrier layer is required in order to achieve the advantages of Tanno described in the final rejection on page 5. The appellant argues that the lack of addition of Tanno’s barrier layer to the modification of Song by Tanno leads to an erroneous conclusion of obviousness.
This argument is not persuasive, as the modification of Song by one limitation of Tanno does not require all related limitations to be brought in as well. It is stated in Tanno that the sound absorbing layer applies outward pressure in the tire radial direction to the sealant layer due to centrifugal force, making it possible to maintain excellent puncture seal performance, which is enough of a motivation for one of ordinary skill to make the modification of Song by Tanno as is described in the final 

Regarding appellant’s next argument, on page 13 of the appeal brief filed 01/31/2020, under section A1a, appellant argues that the modification of Song by Tanno is based on improper hindsight.
This argument is not persuasive. In response to appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

A1b:
Regarding appellant’s next argument, on page 14 of the appeal brief filed 01/31/2020, under section A1b, appellant argues that the modification of Song by Hirose in regards to the chemical composition of the sealing layer from Hirose, 
This argument is not commensurate in scope with the claims. Claim 24 states that the sealant layer comprises a quinonedioxime compound, but never states that the compound must be a vulcanizing agent. Therefore Hirose is only required to have the compound in the sealant layer, which is evidenced by Table 1 as every example of Hirose contains quinonedioxime, and proper motivation to make the combination is shown in the final rejection on page 4 and in the rejection above.

Regarding appellant’s next argument, on page 15 of the appeal brief filed 01/31/2020, under section A1b, appellant argues that the “present invention” of Hirose cited in the final rejection does not correspond to the quinonedioxime compound which is used to modify Song. 
This argument is not persuasive. As is stated above, quinonedioxime is clearly included in every example of Hirose, and is therefore also included in the sealant layer of the “present invention” from Hirose. 

Regarding appellant’s next argument, on pages 15-16 of the appeal brief filed 01/31/2020, under section A1b, appellant argues that the sulfur and polyisobutylene in the sealant layer of Song would deteriorate the sealant layer of Song due to the heat 
This argument is not persuasive. As is stated in the final rejection on page 4 and in the rejection above, the sealant layer of Song is being substituted with the sealant layer of Hirose, therefore the cross-linking of polyisobutylene and sulfur from Song which the appellant argues would deteriorate the tire under the conditions of the combination of Song with Hirose and Tanno would not happen and the problem stated by the appellant becomes irrelevant. 

A2-A9:
Regarding appellant’s argument for claim 25, see page 16 of the appeal brief, the appellant argues that the combination of Song in view of Tanno and Hirose as evidenced by Nippon does not properly teach the new limitations introduced in claim 25.
This argument is not persuasive, as the limitations of claim 25 are rejected as is taught in the final rejection, see page 4, and in the rejection above and in paragraph [0016] of Song.

Regarding appellant’s argument for claim 26, see page 16 of the appeal brief, the appellant argues that the combination of Song in view of Tanno and Hirose as evidenced by Nippon does not properly teach the new limitations introduced in claim 26.
This argument is not persuasive, as the limitations of claim 26 are rejected as is taught in the final rejection, see page 5, and in the rejection above and in Song.

Regarding appellant’s argument for claim 29, see page 17 of the appeal brief, the appellant argues that the combination of Song in view of Tanno and Hirose as evidenced by Nippon does not properly teach the new limitations introduced in claim 29.
This argument is not persuasive, as the limitations of claim 29 are rejected as is taught in the final rejection, see page 5, and in the rejection above and in Figure 2 of Song.

Regarding appellant’s argument for claim 39, see page 17 of the appeal brief, the appellant argues that the combination of Song in view of Tanno and Hirose as evidenced by Nippon does not properly teach the new limitations introduced in claim 39.
This argument is not persuasive, as the limitations of claim 39 are rejected as is taught in the final rejection, see pages 3-4, and in the rejection above. The polybutene is also taught by Hirose (Col. 2, lines 26-46) and the cross-linking agent is taught by Song ([0014]).

Regarding appellant’s argument for claim 40, see page 17 of the appeal brief, the appellant argues that the combination of Song in view of Tanno and Hirose as evidenced by Nippon does not properly teach the new limitations introduced in claim 40.
This argument is not persuasive, as the limitations of claim 40 are rejected as is taught in the final rejection, see pages 3-4, and in the rejection above and Col. 2, lines 26-46 of Hirose as evidenced by Nippon, which shows that the polybutene used by Hirose, HV-1900, has a molecular weight of 2900.

B1-B12
Regarding appellant’s argument for claim 27, see page 20 of the appeal brief, the appellant argues that the combination of Song in view of Tanno and Hirose as evidenced by Nippon and further in view of Yukawa (US-20100276049), does not properly teach the new limitations introduced in claim 27. 
This argument is not persuasive, as the limitations of claim 27 are rejected as is taught in the final rejection, see page 6, and in the rejection above and in paragraph [0040] of Yukawa.

Regarding appellant’s argument for claim 28, see page 20 of the appeal brief, the appellant argues that the combination of Song in view of Tanno and Hirose as evidenced by Nippon and further in view of Yukawa, does not properly teach the new limitations introduced in claim 28. 
This argument is not persuasive, as the limitations of claim 28 are rejected as is taught in the final rejection, see page 6, and in the rejection above and in paragraph [0040] of Yukawa.

Regarding appellant’s argument for claim 29, see page 21 of the appeal brief, the appellant argues that the combination of Song in view of Tanno and Hirose as evidenced by Nippon and further in view of Yukawa, does not properly teach the new limitations introduced in claim 29. 
This argument is not persuasive, as the limitations of claim 29 are rejected as is taught in the final rejection, see page 5, and in the rejection above and Figure 2 of Song.

Regarding appellant’s argument for claim 30, see page 21 of the appeal brief, the appellant argues that the combination of Song in view of Tanno and Hirose as evidenced by Nippon and further in view of Yukawa, does not properly teach the new limitations introduced in claim 30. 
This argument is not persuasive, as the limitations of claim 30 are rejected as is taught in the final rejection, see page 6, and in the rejection above and paragraphs [0038] and [0048] – [0050] of Yukawa.

Regarding appellant’s argument for claim 31, see pages 21-22 of the appeal brief, the appellant argues that the combination of Song in view of Tanno and Hirose as evidenced by Nippon and further in view of Yukawa, does not properly teach the new limitations introduced in claim 31. 
This argument is not persuasive, as the limitations of claim 31 are rejected as is taught in the final rejection, see page 6, and in the rejection above and paragraphs [0038] and [0048] – [0050] of Yukawa.

Regarding appellant’s argument for claim 32, see page 22 of the appeal brief, the appellant argues that the combination of Song in view of Tanno and Hirose as 
This argument is not persuasive, as the limitations of claim 32 are rejected as is taught in the final rejection, see page 6, and in the rejection above and paragraphs [0038] and [0048] – [0050] of Yukawa.

Regarding appellant’s argument for claim 33, see page 22 of the appeal brief, the appellant argues that the combination of Song in view of Tanno and Hirose as evidenced by Nippon and further in view of Yukawa, does not properly teach the new limitations introduced in claim 33. 
This argument is not persuasive, as the limitations of claim 33 are rejected as is taught in the final rejection, see page 6, and in the rejection above and paragraph [0068] of Yukawa.

Regarding appellant’s argument for claim 34, see pages 22-23 of the appeal brief, the appellant argues that the combination of Song in view of Tanno and Hirose as evidenced by Nippon and further in view of Yukawa, does not properly teach the new limitations introduced in claim 34. 
This argument is not persuasive, as the limitations of claim 34 are rejected as is taught by Yukawa with the addition of change of size and relative dimension case law, as seen in the final rejection, see pages 6-7, and in the rejection above.

Regarding appellant’s argument for claim 35, see page 23 of the appeal brief, the appellant argues that the combination of Song in view of Tanno and Hirose as evidenced by Nippon and further in view of Yukawa, does not properly teach the new limitations introduced in claim 35 
This argument is not persuasive, as the limitations of claim 35 are rejected as is taught in the final rejection, see page 6, and in the rejection above and Figures 8b and 8c (#8) of Yukawa.

Regarding appellant’s argument for claim 36, see pages 23-24 of the appeal brief, the appellant argues that the combination of Song in view of Tanno and Hirose as evidenced by Nippon and further in view of Yukawa, does not properly teach the new limitations introduced in claim 36. 
This argument is not persuasive, as the limitations of claim 36 are rejected as is taught in the final rejection, see page 6, and in the rejection above and paragraphs [0048] – [0050] of Yukawa.

Regarding appellant’s argument for claim 37, see page 24 of the appeal brief, the appellant argues that the combination of Song in view of Tanno and Hirose as evidenced by Nippon and further in view of Yukawa, does not properly teach the new limitations introduced in claim 37. 
This argument is not persuasive, as the limitations of claim 37 are rejected as is taught in the final rejection, see page 8, and in the rejection above and paragraph [0039] of Yukawa.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384.  The examiner can normally be reached on M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741